Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered March 6, 1987, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.Ordered that the judgment is affirmed.Despite the conduct of the prosecutor, which conduct we do not condone, the defendant was not deprived of a fair trial (see, People v Rivera, 39 NY2d 519, 523; People v Crimmins, 36 NY2d 230). We note that the trial court promptly handled the objectionable conduct of the prosecutor so as to avoid any possible prejudice to the defendant. Mollen, P. J., Brown, Lawrence and Spatt, JJ., concur.